Citation Nr: 1034471	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder.

2.  Entitlement to an effective date prior to September 23, 2004, 
for a grant of service connection for peripheral neuropathy of 
the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1967 to June 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and January 2006 rating 
decisions by the Columbia, South Carolina, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The Veteran presented testimony before the undersigned at the RO 
in March 2008.  A transcript of this hearing has been associated 
with the Veteran's claims folder.

In a June 2009 statement, the Veteran raised a claim for 
entitlement to increased evaluations for his service-connected 
peripheral neuropathy of the bilateral upper and lower 
extremities.  These issues are referred to the RO for appropriate 
action. 

The issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran separated from active service in June 1969; he 
did not file a claim for service connection within 1 year of 
service discharge.

2.  In a June 2003 rating decision, the RO denied entitlement to 
service connection for a left leg and foot disorder.  The Veteran 
was notified of the decision and did not appeal.

3.  The June 2003 decision is final.

4.  On September 23, 2004, the Veteran filed a request to reopen 
a claim of entitlement to service connection for a left leg and 
foot disorder and a claim of entitlement to service connection 
for a right leg and foot disorder, both as secondary to his 
service-connected diabetes mellitus, type II.

5.  In a December 8, 2005 VA peripheral nerves examination, 
advanced peripheral neuropathy was diagnosed.   


CONCLUSION OF LAW

The criteria for an effective date prior to September 23, 2004 
for the grant of service connection for peripheral neuropathy of 
the bilateral upper and lower extremities have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  But "once a decision awarding service 
connection, a disability rating, and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
different notice provisions are applicable.  Goodwin v. Peake, 22 
Vet. App. 128, 134 (2008).  Accordingly, VA's VCAA duty to 
notify has either has been satisfied or any deficiency has caused 
no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran's service treatment records, VA medical records, and 
identified private medical records have been obtained.   
Additionally, the Veteran provided testimony at a March 2008 
Board hearing.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini, 18 
Vet. App. at 121-22.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 
1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Here, the Veteran requests effective dates prior to September 23, 
2004 for the grant of service connection for his bilateral upper 
and lower extremity peripheral neuropathy.  

Generally, the effective date of an award based on an original 
claim or a claim reopened after final adjudication, shall be 
fixed in accordance with the facts found, but shall be no earlier 
than the date of claim.  38 U.S.C.A. § 5110(a).  For service 
connection claims, if the claim is received within one year of 
service discharge, the effective date is the day following 
separation; otherwise, the effective date is the later of the 
date of receipt of claim or the date entitlement to service 
connection arose.  38 C.F.R. § 3.400(b)(2).  The effective date 
for reopened claims is the later of the date of receipt of claim 
or date entitlement arose.  38 C.F.R. § 3.400(r).  A claim is "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is "[a]ny communication or action indicating an 
intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2009).  VA must look to all communications from a claimant that 
may be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).

In a January 2002 rating decision, service connection for 
diabetes mellitus, type II was granted, effective April 6, 2001.  
On November 7, 2002, the RO received the Veteran's claim for 
service connection for a left leg and foot disorder, to include 
as secondary to his diabetes mellitus.  In a June 2003 rating 
decision, the RO denied service connection.  The Veteran did not 
appeal the rating decision.  

On September 23, 2004, the RO received the Veteran's request to 
reopen a claim for service connection for a left leg and foot 
disorder and a claim for service connection for a right leg and 
foot disorder, both as secondary to diabetes mellitus.  In a 
January 2005 rating decision, the RO denied service connection 
for the right and left leg and foot disorders.  The Veteran 
appealed.  In a January 2006 rating decision, the RO granted 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities, secondary to diabetes mellitus.  The 
RO assigned effective dates of September 23, 2004.  The Board 
notes that initially the right upper extremity was assigned an 
effective date of September 23, 2005, but that date was changed 
to September 23, 2004 in an August 2007 rating decision. 

Here, the Veteran was discharged from service in 1969 and no 
claims for service connection were received by the RO within one 
year.  Thus, the appropriate effective date for both the reopened 
claim and the new claim for service connection is the later of 
the date of receipt of claim or the date entitlement to service 
connection arose.  The Veteran's request to reopen and claim for 
service connection were both received on September 23, 2004.  
Upon a review of the claims file, the Board finds there is no 
communication prior to the September 2004 submission that could 
be interpreted as a claim for service connection for a right 
lower extremity disorder or for an upper extremity disorder.  
There is no also no communication of record, after the June 2003 
rating decision, that could be interpreted as a request to 
reopen.  Additionally, entitlement to service connection arose on 
December 8, 2005, when a VA examiner diagnosed peripheral 
neuropathy of the upper and lower extremities in a VA peripheral 
nerves examination report.  That was the first diagnosis of 
record.  Although the Veteran complained of left leg and feet 
pain in a 1998 private medical record, the diagnoses provided 
were degenerative joint disease and probable plantar fasciitis.  
The later of the date of claim and date of entitlement is 
December 8, 2005.  Accordingly, an effective date prior to 
September 23, 2004 is not warranted.

The Veteran asserts that he is entitled to an effective date of 
November 6, 2002, the date he filed his initial claim for service 
connection for a left leg and foot disorder, or as early as 1998 
when he complained of decreased sensation in his extremities.  
First, although the Veteran filed a claim for a left leg and foot 
disorder in 2002, he did not appeal the June 2003 rating 
decision; the rating decision thus became final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  The appropriate 
date of claim for the left lower extremity, therefore, is the 
date of the request to reopen, not the initial claim for service 
connection.  Additionally, no claim for service connection for 
the right lower extremity or the bilateral upper extremities was 
filed until September 23, 2004.  The appropriate date of claim 
for these disabilities is thus September 23, 2004.  

Second, entitlement to service connection did not arise in 1998 
as asserted by the Veteran.  As noted above, there was no 
diagnosis of record until 2005.  Furthermore, the effective date 
for peripheral neuropathy of the bilateral upper and lower 
extremities cannot be earlier than the effective date for the 
grant of service connection for diabetes mellitus, type II, April 
6, 2001.  See Ross v. Peake, 21 Vet. App. 528, 532-533 (2008) 
(noting that a secondarily-service connected disability may not 
be assigned an effective date prior to the effective date of the 
original condition).  Accordingly, because the appropriate date 
of claim for each of the disabilities is September 24, 2003, and 
because the date that entitlement arose for service connection is 
December 8, 2005, an effective date prior to September 23, 2004 
is not warranted.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

An effective date prior to September 23, 2004 for the grant of 
service connection for peripheral neuropathy of the bilateral 
upper and lower extremities is denied.


REMAND

With respect to the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to service 
connection for PTSD, the appeal must be remanded for the issuance 
of a statement of the case.  When a notice of disagreement has 
been filed, the RO must issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that 
the filing of a notice of disagreement initiates the appeal 
process and requires VA to issue a statement of the case).  In an 
October 2006 rating decision, the RO declined to reopen the 
Veteran's claim for service connection for PTSD.  In a November 
2006 submission, the Veteran expressed disagreement with this 
decision.  The AMC/RO has not yet issued a statement of the case.  
The Board is, therefore, obligated to remand this issue.

Accordingly, the case is REMANDED for the following action:

The AMC/RO must issue a statement of the case 
and notification of the Veteran's appellate 
rights on the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for PTSD.  See 38 C.F.R. §§ 19.29, 
19.30 (2009).  The Veteran and his 
representative are reminded that to vest 
jurisdiction over this issue with the Board, 
a timely substantive appeal to the October 
2006 rating decision must be filed.  38 
C.F.R. § 20.202 (2009).  If the Veteran 
perfects the appeal as to this issue, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


